Citation Nr: 1003339	
Decision Date: 01/22/10    Archive Date: 02/01/10	

DOCKET NO.  08-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972, with service in the Republic of Vietnam from April 1970 
to April 1971, and an apparent additional period of active 
duty for training from July 21 to August 3, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

On substantive appeal in June 2008, the Veteran asked to 
appear at a Board hearing at the RO.  However, in May 2009 
the Veteran withdrew his request for a hearing.  No 
additional action in this regard is needed. 


FINDINGS OF FACT

1.  The Veteran engaged in combat.

2.  Bilateral hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period 
or periods of active military service.

3.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period or 
periods of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 104(24), 106, 1101, 1110, 1112, 1113, 1154 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1154 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for hearing 
loss, as well as for chronic tinnitus.  In pertinent part, it 
is contended that the Veteran's current sensorineural hearing 
loss and tinnitus are the result of extensive exposure to 
noise at hazardous levels during his period or periods of 
active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service, or for disability 
resulting from disease incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 
2009).  Service connection is also possible for any disease 
initially diagnosed after discharge from service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires medical, 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury during service; and (3) a nexus between the 
claimed inservice disease or injury and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) A chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

At the outset, the Board acknowledges that the Veteran 
received a Combat Infantryman Badge (CIB).  The Board also 
acknowledges that the Veteran contends that he served in the 
Infantry and was exposed to excessive noise from basic 
training and mortars.  Because the Veteran's assertions are 
consistent with the facts and circumstances of service, the 
Board concedes that the Veteran was exposed to excessive 
noise in service.  Nonetheless, this reduced evidentiary 
burden relates only to the issue of service incurrence, and 
not to whether the veteran has a current disability or 
whether a current disability is linked to the incident in 
service; those two questions require medical evidence.  
Although the evidence shows that the Veteran currently has 
hearing loss and tinnitus, the probative and persuasive 
evidence fails to show that they are etiologically related to 
service.  

The service treatment records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of either hearing loss or tinnitus.  At the time of a service 
separation examination in December 1971, a clinical 
evaluation of the Veteran's ears was within normal limits, as 
was an audiometric evaluation.  Moreover, a clinical 
evaluation of the Veteran's ears and hearing conducted during 
a period of active duty for training in July 1974 was 
similarly within normal limits, and no pertinent diagnoses 
were noted.  

The earliest clinical indication of the presence of chronic 
hearing loss is revealed by a private audiometric examination 
dated in December 2006, almost 35 years following the 
Veteran's discharge from service, at which time pure tone air 
conduction threshold levels, in decibels, were as follows:







HERTZ


250
500
1000
2000
4000
6000
8000
RIGHT
15
25
25
30
45
70
85
LEFT
15
20
25
20
30
65
75

See Hensley v. Brown, 5 Vet. App. 155 (1993).

Chronic tinnitus was similarly first shown many years 
following the Veteran's discharge from service, as evidenced 
by the Veteran's complaints and clinical findings at the time 
of a VA audiometric examination in October 2007.

The Board acknowledges that, in correspondence of May 2007, 
the Veteran's private physician indicated that the Veteran 
suffered from bilateral hearing loss which was "more likely 
than not from exposure to unprotected auditory trauma in 
combat."  However, that statement was clearly based solely 
upon history provided by the Veteran, inasmuch as no 
rationale for the opinion was provided.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  The opinion did not consider 
the Veteran's active duty and reserve medical records, or his 
post service noise exposure.  Moreover, by that physician's 
own admission, he first saw the Veteran no earlier than 
January 2006, fully 24 years following the Veteran's 
discharge from service.

The Board observes that, at the time of a VA audiometric 
examination in October 2007, which examination was preceded 
by a full review of the Veteran's claims folder and medical 
records, the Veteran complained of decreased hearing in both 
ears, as well as tinnitus.  According to the Veteran, he had 
served in the Infantry with the United States Army from 1969 
to 1972, as a result of which he experienced noise exposure 
during basic training, as well as from mortars and combat in 
Vietnam.  Also noted was occupational noise exposure from 
printing presses, in addition to recreational noise exposure 
from "occasional shooting."

When further questioned, the Veteran complained of constant 
bilateral tinnitus, which reportedly had its onset in 1986 or 
1987.  Audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
30
35
45
LEFT
20
20
30
30
35

Speech recognition ability as measured by Maryland CNC word 
lists was 94 percent in the Veteran's right ear, and 100 
percent in the left ear.  The pertinent diagnosis noted was 
of bilateral, mild to moderately severe, sensorineural 
hearing loss.

In the opinion of the examiner, the Veteran's hearing loss 
and tinnitus were not "caused by or the result of military 
noise exposure," in particular, given the Veteran's service 
medical records, including a service separation audiogram 
showing hearing within normal limits bilaterally, the 
Veteran's case history, and various statements by the Veteran 
to the effect that both his hearing loss and tinnitus were of 
relatively recent onset.

In evaluating the Veteran's claim, the Board has the duty to 
assess the credibility and weight to be given the medical 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997), and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as a health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file, and the thoroughness and detail of the opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that guiding factors in evaluating the probative value 
of a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was a product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id.  Significantly, the Court further 
indicated that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on the claim."  Id.

In the case at hand, the Board does not question the 
competence or professional expertise of the private physician 
who, in May 2007, offered the opinion that the Veteran's 
hearing loss was in some way the result of military noise 
exposure.  However, and as previously noted, that physician 
offered no rationale for his opinion.  There is no indication 
that, at the time of the rendering of his opinion, the 
Veteran's private physician had access to either the 
Veteran's service treatment records, or his claims folder.  
More importantly, the physician did not address the normal 
findings recorded on the Veteran's active duty and reserve 
records, the prolonged period without complaint or treatment, 
or the Veteran's post service noise exposure.

In contrast, the VA audiologist, at the time of the rendering 
of his opinion in October 2007, had access not only to the 
Veteran's service treatment records, but also to his entire 
claims folder and other pertinent medical records.  Moreover, 
that audiologist provided a full rationale for his opinion 
that the Veteran's hearing loss and tinnitus were not, in 
fact, related to his military service, to wit, that the 
Veteran's separation examination showed entirely normal 
hearing bilaterally, and that, per the Veteran's case history 
and other statements, both his hearing loss and tinnitus were 
of relatively recent onset.  The Board finds the 
aforementioned opinion of the VA audiologist highly 
probative, because that opinion was based upon a full review 
of the Veteran's claims file, including the opinion of the 
Veteran's private physician regarding the nature and etiology 
of the Veteran's hearing loss and tinnitus.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA examiner provided reasons 
and bases for her medical opinion, and pointed to the 
evidence which supported the opinion.  See Hernandez-Toyens 
v. West, supra.  Under the circumstances, the Board is of the 
opinion that the probative medical evidence of record 
establishes that the Veteran's hearing loss and tinnitus did 
not have their origin during his period or periods of active 
military service.

The Board acknowledges the Veteran's statements regarding the 
origin of his bilateral hearing loss and tinnitus.  While the 
Board acknowledges that the Veteran was exposed to excessive 
noise while in service, it rejects the Veteran's assertions 
to the extent that he seeks to etiologically relate his 
hearing loss and tinnitus to that in-service noise exposure.  
As a layperson, the Veteran is not competent to create the 
requisite causal nexus for his current hearing loss and 
tinnitus.  Questions of this complexity require medical 
training.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education, none of which the 
Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In addition to the foregoing, the Board points 
out that on VA examination, the Veteran stated that his 
hearing loss and tinnitus had a recent onset, as hearing loss 
began approximately three or four years before and tinnitus 
began about ten years before, both of which are many years 
post service.  Based on the negative service treatment 
records, prolonged period without complaint or treatment, and 
intercurrent post service noise exposure, the Board also 
rejects the Veteran's assertions of continuity of symptoms 
since service.  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's bilateral hearing loss or 
tinnitus, first persuasively documented a number of years 
following service discharge, with any incident or incidents 
of his period(s) of active military service.  Accordingly, 
service connection for those disabilities must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
July 2007, June 2008, and May 2009.  In that correspondence, 
VA informed the Veteran that, in order to substantiate his 
claims for service connection, the evidence needed to show 
that he had a current disability, a disease or injury in 
service, and evidence of a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claims.  Moreover, 
neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  Finally, the 
Veteran was apprised of how disability ratings and effective 
dates are assigned if service connection is granted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.  
Additionally, the Board finds that the VA examination is 
adequate for adjudicative purposes.  The examiner reviewed 
the claims file, examined the Veteran, recorded pertinent 
data, and rendered an opinion with a complete rationale. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


